Title: From George Washington to Thomas Waggener, 16 May 1756
From: Washington, George
To: Waggener, Thomas



To Captain Thomas Waggener—of the Virginia Regiment—on the South-Branch.Sir,
[Winchester, 16 May 1756]

A party of the militia of Stafford, is ordered to Harnesses Fort; and will march to-morrow: as will a party of the culpepper Militia, to your upper fort. So soon as they arrive there, I would have you order down your men from that, to your station at Vanmeeters—as you will be posted there to assist the Inhabitants, with your Company and advice, in case of any alarms; and a second descent of the Indians. I would have you collect from these different Forts near you, a sufficient number of men, and endeavour immediately to drive them off.
The different stations of the Officers and men, which you will have the direction of; and must order as you think proper, upon any alarm—are as follow—At Cockes, Harnesses, and your upper Fort. You are immediately to make out a Pay-Roll for pay due your Company; and send it by an officer immediately to the Pay-Master, at Fort Cumberland; and he will receive the money.
If your Officers should arrive at the Fort, before the Pay-Master receives advice from me; he must wait until he does.
So soon as he returns and you pay your men off—you must transmit me their Receipts for their pay, not only now, but for all you have paid them since you have been at that Station; as directed in a former order. I am Sir, Yours &c.

G:W.
Winchester, May 16th 1756.    

